                    Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 1 of 15 Page ID #:111


                     1         UTZURRUM LAW OFFICES, A.P.C.
                               Joe Utzurrum, Esq.
                     2         Cal Bar Number 171701
                               11620 Wilshire Boulevard
                     3         Suite 900
                               Los Angeles, California 90025
                     4         Tele 310.887.1837
                     5         Email joe@ulawoffices.com

                     6         Attorneys for plaintiff, JOSEPH R.
                               MEEHAN
                     7
                     8
                     9                             UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA
                    10
                    11         JOSEPH R. MEEHAN,                       )   Case No. 2:20-cv-09623-MWF-E
                                                                       )
                    12                           Plaintiff,            )   PLAINTIFF’S OPPOSITION TO
                                                                       )   DEFENDANT’S MOTION TO
                    13                     vs.                         )   DISMISS COMPLAINT;
                                                                       )   MEMORANDUM OF POINTS
                    14         PELLE TSICHLIS aka PELLE                )   AND AUTHORITIES;
                    15         PRIMEAU,                                )   DECLARATION OF JOSEPH R.
                                             Defendants,               )   MEEHAN
                    16                                                 )
                                                                       )   Judge: The Honorable Michael W.
                    17                                                 )   Fitzgerald
                                                                       )   Location: First Street Courthouse
                    18                                                 )   Courtroom: 5A
                                                                       )
                    19                                                 )   Complaint Filed: April 15, 2014
                    20                                                 )   Hearing Date: 21 December 2020
                                                                       )   Hearing Time: 10:00 a.m.
                    21                                                 )   Hearing Room: 5A
                    22
                                     Plaintiff, Joseph R. Meehan (Meehan), herein opposes defendant’s,
                    23         Pelle Tsichlis’, motion to dismiss plaintiff’s Complaint based on lack of
                    24         personal jurisdiction, pursuant to Fed. R. Civ P. 7(b) and 12(b)(2).
                    25               The opposition is based on this memorandum of points and authorities,
                    26         the attached declaration of, Joseph R. Meehan, and the pleadings, including
                    27
                    28
                                                                                 Opposition to Motion to Dismiss Complaint
UTZURRUM LAW OFFICES, A.P.C.
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 2 of 15 Page ID #:112


      the Compliant, the objections to evidence, the files and other matters that
  1 may be presented at any hearing set by the Clerk of Court.
  2      Dated: November 30, 2020, Los Angeles, California
  3                          UTZURRUM LAW OFFICES, A.P.C.
  4
  5
  6                          By:         /s/ Joe Utzurrum
  7                          Joe Utzurrum, Attorney for plaintiff, Joseph R.
  8                          Meehan
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                              Opposition to Motion to Dismiss
                                             2
                    Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 3 of 15 Page ID #:113


                     1                                                 TABLE OF CONTENTS
                     2
                     3         I. SUMMARY OF ARGUMENT ....................................................................... 1
                     4         II. FACTS ........................................................................................................ 2
                               III. SPECIFIC JURISDICTION ........................................................................ 3
                     5
                                 A. DEFENDANT COMMITTED AN INTENTIONAL ACT ............................................. 4
                     6           B. DEFENDANT EXPRESSLY AIMED HIS CONDUCT AT CALIFORNIA ....................... 4
                     7           C. THE TORTIOUS CONDUCT OCCURRED IN CALIFORNIA SATISFYING THE FIRST
                                 TWO PRONGS OF THE PURPOSEFUL DIRECTION ANALYSIS. .................................. 7
                     8           D. DEFENDANT CAUSED HARM THAT DEFENDANT KNEW WOULD LIKELY BE
                                 SUFFERED IN THE FORUM STATE ....................................................................... 9
                     9
                                 E. EXERCISE OF JURISDICTION IS REASONABLE ............................................... 9
                    10
                               IV. TRANSFER TO FEDERAL DISTRICT COURT IN ALLENTOWN
                    11         PENNSYLVANIA .......................................................................................... 11
                    12         V. CONCLUSION .......................................................................................... 11

                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
                                                                                                       Opposition to Motion to Dismiss Complaint
UTZURRUM LAW OFFICES, A.P.C.
                    Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 4 of 15 Page ID #:114


                     1                                                TABLE OF AUTHORITIES
                     2
                               CASES
                     3
                               Axiom Foods, Inc. v. Acerchem Int'l, Inc. (9th Cir. 2017) 874 F.3d 1064 ........ 3
                     4         Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995) ................................... 8
                     5         Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78, 105 S.Ct. 2174, 85
                                 L.Ed.2d 528 (1985) ...................................................................................... 7
                     6         Calder v. Jones, 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984) ..... 4
                               Calder, supra ................................................................................................... 7
                     7
                               Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1288 (9th Cir.
                     8           1977) ............................................................................................................ 8
                               Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002) ................ 3
                     9         Freestream Aircraft, supra .............................................................................. 7
                    10         Freestream Aircraft, supra at 607 ................................................................. 10
                               Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122,
                    11           1132 (9th Cir. 2003) ..................................................................................... 9
                    12         Int'l Shoe Co. v. Wash., 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945
                                  ..................................................................................................................... 1
                    13         International Shoe Co. v. Washington, 326 U. S. 310, 316 (1945) ................. 7
                    14         Kulko v. ........................................................................................................... 7
                               Paccar Int'l, Inc. v. Commercial Bank of Kuwait, S.A.K., 757 F.2d 1058, 1064
                    15           (9th Cir. 1985) .............................................................................................. 8
                               Shaffer v. Heitner, 433 U. S. 186, 204 (1977) ................................................. 7
                    16
                               Shaffer v. Heitner, supra, at 216 ..................................................................... 7
                    17         Walden v. Fiore (2014) 571 U.S. 277 [134 S.Ct. 1115, 188 L.Ed.2d 12] ........ 4
                               Wash. Shoe Co. v. A-Z Sporting Goods Inc. (9th Cir. 2012) 704 F.3d 668 .... 4
                    18         Wash. Shoe Co. v. A-Z Sporting Goods Inc. (9th Cir. 2012) 704 F.3d 668,
                    19           674. .............................................................................................................. 4
                               Washington Shoe, 704 F.3d at 673 ................................................................. 4
                    20         World-Wide Volkswagen Corp. v. Woodson, 444 U. S. 286, 297-298 (1980) . 7
                    21         World-Wide Volkswagen Corp. v. Woodson, supra, at 297 ............................ 7

                    22         STATUTES
                    23         Cal. Civ. Proc. Code § 410.10 ......................................................................... 3

                    24
                    25
                    26
                    27
                    28
                                                                                                          Opposition to Motion to Dismiss Complaint
UTZURRUM LAW OFFICES, A.P.C.
                    Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 5 of 15 Page ID #:115


                     1                       MEMORANDUM OF POINTS AND AUTHORITIES
                     2                                 I. SUMMARY OF ARGUMENT
                     3               The Constitution is a living document that should be interpreted
                     4         logically consistent with the circumstances in which the people it is meant to
                     5         govern exist and applied from the vantage point of pragmatism. The Internet
                     6         and Social Media have made the world smaller and that each person is
                     7         separated by six degrees now sounds like remote proposition. As such, what
                     8         would offend “traditional notions of fair play and substantial justice” (Int'l Shoe

                     9         Co. v. Wash., 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945)) should

                    10         not include a circumstance where accountability can be circumvented when

                    11         the weapons of choice are the sword and shield of a keyboard and video
                               camera used to hurl inflammatory and false statements at others who are
                    12
                               known to be living on the other side of a state line.
                    13
                                     Defendant urges the court to pigeonhole the instant case as one that
                    14
                               merely involves a nonresident defendant who is alleged to have made
                    15
                               defamatory statements on the Internet from 2,368 miles away in
                    16
                               Pennsylvania about a California resident and nothing more. There is “more”
                    17
                               here, however, because the statements made by defendant involved plaintiff
                    18
                               and were directed at the state of California by affecting the commerce, taxes
                    19
                               and residents of the intended forum state. Defendant words are a call to
                    20
                               action to the State of California to shut down one of its viable business, Bar
                    21
                               Wrestling, that plaintiff operated, and are a call to action to assist in the
                    22         shutting down to other wrestling related businesses and persons, at least
                    23         fifteen known by plaintiff, that either was a business based in California or
                    24         that regularly conducted business in California. That the business are either
                    25         based in California or regularly conducted business in California are not
                    26         unsubstantiated facts, but rather facts personally known to plaintiff, because
                    27         over his twenty year professional wrestling career, plaintiff has wrestled in,
                    28
                                                                                   Opposition to Motion to Dismiss Complaint
UTZURRUM LAW OFFICES, A.P.C.
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 6 of 15 Page ID #:116


      and for, the California based and related business targeted by defendant as
  1
      well has had personal and professional interactions with those persons.
  2                                   II. FACTS
  3        Plaintiff has been an independent professional wrestler for the past
  4 twenty years and in doing so has travelled most of the United States many
  5 times over and destinations around the world. (Meehan Dec ¶7) His
  6 character “Joey Ryan” has gained widespread popularity, popularity that
  7 Plaintiff has worked diligently to promote. (Meehan Dec ¶¶5-13) Plaintiff has
  8 also been involved in wrestling promotions with his most current and most
  9 successful being Bar Wrestling that uses Southern California venues,
10 including drinking establishments, i.e., “bars”, to hold its wrestling shows.
11 (Meehan Dec ¶11) Bar Wrestling secures venues and books professional
12 wrestling talent that paid relatively small appearance fees, but are
13 reimbursed for travel and boarding. (Meehan Dec ¶¶26-28)
14         Bar Wrestling is owned by Plaintiff and it is a successful venture having
15 ran fifty-five shows at Southern California establishments from June 2017 to
16 March 2020 and in that time period selling 17,076 tickets for a revenue of
17 $396,561.00. (Meehan Dec ¶¶26-28)
18         Defendant is wrestler who lives in Pennsylvania and used his Twitter
19 account to send a thirty-seven minute video disparaging Plaintiff and calling
20 on over thirty persons to destroy Plaintiff’s career as a professional wrestler
21 and destroy Plaintiff’s business, Bar Wrestling. (Comp. ¶113) In the video
22 Defendant called out eight persons (including businesses) related to
23 professional wrestling that are based in or connected to California to assist
24 Defendant in his quest to destroy Plaintiff’s only income stream and wrestling
25 brand that Plaintiff has built over the last twenty years. (Meehan Dec ¶¶22-
26 25) Defendant then attached a link of the video to five messages that were
27 posted on Defendant’s Twitter home Timeline that were directed to twelve
28 persons (including businesses) related to professional wrestling that are
                                                             Opposition to Motion to Dismiss
                                            2
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 7 of 15 Page ID #:117


      based in or connected to California to assist Plaintiff in his quest to destroy
  1
      Plaintiff. Last, Defendant sent eighteen messages through his Twitter
  2
      account indicating that Defendant was in the process of ruining Plaintiff’s life.
  3
      (Meehan Dec ¶29-30) It must be noted that Defendant’s Twitter home
  4
      Timeline has been fully public at all times and all messages directed at the
  5
      California professional community were public.
  6                           III. SPECIFIC JURISDICTION
  7            Axiom Foods, Inc. v. Acerchem Int'l, Inc. (9th Cir. 2017) 874 F.3d 1064,
  8 is a much cited case as to Ninth Circuit precedent relating to personal
  9 jurisdiction. Axiom, supra, was a copyright infringement claim involving a
10 California corporation attempts to hale a Shanghai parent company and its
11 United Kingdom (UK) subsidiary into a California Federal District Court based
12 on emails sent by an employee of the UK subsidiary. The court cited
13 California’s long arm statute also applicable in the instant case at Cal. Civ.
14 Proc. Code § 410.10, holding that “[California] state law and federal due
15 process law are the same.) Id. at 1068. There two levels of analysis in
16 determining whether a court may exercise specific jurisdiction1 over a
17 defendant, the first of which is to determine the existence of three elements,
18                    (1) the defendant must either "purposefully direct his
19                    activities" toward the forum or "purposefully avail[]
                      himself of the privileges of conducting activities in the
20                    forum"; (2) "the claim must be one which arises out of
21                    or relates to the defendant's forum-related activities";
                      and (3) "the exercise of jurisdiction must comport with
22                    fair play and substantial justice, i.e. it must be
23                    reasonable." Dole Food Co., Inc. v. Watts, 303 F.3d
                      1104, 1111 (9th Cir. 2002). Axiom, supra at 1068.
24
25
26
      1
          Plaintiff is not claiming “general jurisdiction” since it cannot be established that defendant
27 was engaged in continuous and systematic contact with California that approximate
      physical presence. Bancroft & Masters, Inc. v. Augusta Nat'l, Inc., 223 F.3d 1082, 1086
28 (9th Cir. 2000)
                                                                            Opposition to Motion to Dismiss
                                                       3
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 8 of 15 Page ID #:118


           Since, as here, the case involves claims based in tort, the “purposeful
  1 direction” test is appropriate, which is also often referred to as the “effects”
  2 test as directed by the Court in Calder v. Jones, 465 U.S. 783, 104 S. Ct.
  3 1482, 79 L. Ed. 2d 804 (1984). Washington Shoe, 704 F.3d at 673. “The
  4 defendant must have ‘(1) committed an intentional act, (2) expressly aimed at
  5 the forum state, (3) causing harm that the defendant knows is likely to be
  6 suffered in the forum state.’ Axiom, supra, at 1069. The three-part test is the
  7 next (or first) level of analysis.
  8 A.    Defendant committed an intentional act
  9        The intentional act requirement was committed when Defendant typed
10 in the characters to create the content on his Twitter account and not the
11 intended consequences. (see Schwarzenegger v. Fred Martin Motor Co., 374
12 F.3d 797, 803, 806 (9th Cir. 2004).) “Accordingly, an intentional act is an
13 external manifestation of the actor's intent to perform an actual, physical act
14 in the real world, not including any of its actual or intended results.” Wash.
15 Shoe Co. v. A-Z Sporting Goods Inc. (9th Cir. 2012) 704 F.3d 668, 674.
16 B.      Defendant expressly aimed his conduct at California
17         In rejecting that specific jurisdiction existed with the UK subsidiary, the
18 Axiom court focused on the lack of facts to establish the “expressly aiming”
19 second prong and relied on Walden v. Fiore (2014) 571 U.S. 277 [134 S.Ct.
20 1115, 188 L.Ed.2d 12]. The Ninth Circuit rejected its prior holding Wash.
21 Shoe Co. v. A-Z Sporting Goods Inc. (9th Cir. 2012) 704 F.3d 668 that
22 “individualized targeting” was enough,
23              In light of the Court's instructions in Walden, mere
24               satisfaction of the test outlined in Washington Shoe,
                 without more, is insufficient to comply with due
25               process. Following Walden, we now hold that while a
26               theory of individualized targeting may remain relevant
                 to the minimum contacts inquiry, it will not, on its own,
27               support the exercise of specific jurisdiction, absent
28
                                                               Opposition to Motion to Dismiss
                                             4
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 9 of 15 Page ID #:119


                compliance with what Walden requires. Axiom, supra,
  1             at 1070.
  2       The Axiom court held that “The [Walden] Court made clear that we
  3 must look to the defendant's ‘own contacts’ with the forum, not to the
  4 defendant's knowledge of a plaintiff's connections to a forum. [Walden,
  5 supra,] at 1124-25.” Axiom, supra, at 1070. The Axiom court then applied the
  6 principles set forth by the United States Supreme Court and concluded that
  7 because that it was not enough that fifty-five persons were alleged to have
  8 received the infringing newsletter by email, but in so doing concluded, “We
 9 lack information concerning the residence of the 55 recipients and the legal
10 and operational relationships among the 55 recipients and their respective
11 companies. Moreover, any California contacts Acerchem UK created by
12 sending a single newsletter to 55 recipients of unknown residence are too
13 "attenuated," [citing Walden at 1123.] Axiom, supra, at 1070. Apparently, the
14 Axiom plaintiffs had a foundation problem as to the recipients of the emails.
15 The Ninth Circuit continued, “It can hardly be said that "California [wa]s the
16 focal point both of the [newsletter] and of the harm suffered." Walden, 134 S.
17 Ct. at 1123” Axiom, supra, at 1070-1071.
18        In the instant case, the something “more” is present to justify specific
19 jurisdiction. This was not just an attachment to a one-off email blast to a few
20 hundred recipients of unknown origin intended to sell a widget by using
21 someone else’s logo. First of all, Defendant intended on, and did, contact
22 persons who Defendant hoped would assist him in ending Plaintiff’s business
23 opportunities. However, the something more was established when
24 Defendant directly solicited assistance from Southern California residents
25 and businesses involved in the professional wrestling community. Defendant
26 was also apparently intent on cutting off all commerce that was related to the
27 sale of thousands of tickets for professional wrestling events in the future.
28
                                                             Opposition to Motion to Dismiss
                                            5
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 10 of 15 Page ID #:120


      This is not a proposition based on speculation. In less than two years,
  1 Plaintiff was successful in holding wrestling events that sold 17,076 tickets to
  2 spectators to events held by Bar Wrestling. These events were held in
  3 Southern California and involved a substantial number of persons to provide
  4 support services. (Meehan Dec ¶¶26-28.)
  5        The something more was established when Defendant created a thirty-
  6 seven minute video and then sent links to the video to businesses located in
  7 Southern California in the wrestling community. Defendant had a specific
  8 target market for his communications. The intended recipients were not
  9 random. The video was Defendant’s call to action to destroy Plaintiff’s
 10 business, Bar Wrestling. Defendant’s plea in the video was a call to affect
 11 California in a substantial manner, including affecting (1) the lives of its
 12 citizens who are spectators of independent professional wrestling; (2) the
 13 lives of its citizens who provide support services to the events held by Bar
 14 Wrestling; (3) California’s tax revenue; and, inter alia, (4) California’s
 15 entertainment industry. (Meehan Dec ¶¶17-25.) Defendant used his Twitter
 16 account to directly contact persons involved in California professional
 17 wrestling community using the “@” character. The video reached out directly
 18 to wrestler and promotors. The something more was established when
 19 Defendant plead for the involvement of California to destroy Plaintiff’s
 20 reputation and Plaintiff’s business.
 21       The something more was established when Defendant sent a
 22 substantial number of messages using his Twitter account over the course of
 23 months to directly contact Plaintiff, and make Plaintiff aware of Defendant’s
 24 conduct. These direct messages to Plaintiff occurred on at least eighteen
 25 different occasions. (Meehan Dec ¶¶29-30.)
 26        The Supreme Court’s language in its analysis in Calder v. Jones, 465
 27 U.S. 783, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984) is instructive, “[u]nder the
 28
                                                             Opposition to Motion to Dismiss
                                            6
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 11 of 15 Page ID #:121


      circumstances, petitioners must ‘reasonably anticipate being haled into court
  1 there’ to answer for the truth of the statements made in their article. World-
  2 Wide Volkswagen Corp. v. Woodson, supra, at 297; Kulko v.
  3 California Superior Court, supra, at 97-98; Shaffer v. Heitner, supra, at 216.
  4 An individual injured in California need not go to Florida to seek redress from
  5 persons who, though remaining in Florida, knowingly cause the injury in
  6 California.” (emphasis added.) Id. at 790. The Court cited seminal cases to
  7 express the underlying, and logical, inquiry in the personal jurisdiction
  8 analysis which is “can a person reasonably anticipate being haled into court
  9 in another forum with knowledge that the person he or she is inflicting
 10 intentional (not negligent) harm resides in that forum?” When Calder, supra,
 11 International Shoe Co. v. Washington, 326 U. S. 310, 316 (1945),
 12 Shaffer v. Heitner, 433 U. S. 186, 204 (1977), World-Wide Volkswagen
 13 Corp. v. Woodson, 444 U. S. 286, 297-298 (1980) and Burger King Corp. v.
 14 Rudzewicz, 471 U.S. 462, 476-78, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985)
 15 were decided, what could be “reasonably anticipated” then was different from
 16 what could be “reasonably anticipated” in 2020. However, what is
 17 “reasonable” must move in step with technological advances. The world is
 18 smaller. Just as it is reasonable for a person in New York to anticipate that he
 19 or she can make damaging statements about another made on a website
 20 that is intimately connected to a business located a continent away, it is also
 21 reasonable that the person should anticipate that he or she cannot escape
 22 civil punishment for those statements by hiding behind that once physical
 23 barrier of the Colorado Rockies.
 24 C.    The tortious conduct occurred in California satisfying the first two
 25        prongs of the purposeful direction analysis.
 26        In Freestream Aircraft v. Aero Law Group 905 F.3d 597 (9th Cir. 2018),
 27 the defendant committed the tort of defamation in the forum state. The Ninth
 28
                                                             Opposition to Motion to Dismiss
                                            7
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 12 of 15 Page ID #:122


      Circuit held that the District Court analyzed the case erroneously under the
  1 “effects test” established in Calder v. Jones, 465 U.S. 783, 104 S.Ct. 1482,
  2 79 L.Ed.2d 804 (1984), “[g]enerally, ‘[t]he commission of an intentional tort in
  3 a state is a purposeful act that will satisfy the first two requirements [of the
  4 minimum contacts test].’ Paccar Int'l, Inc. v. Commercial Bank of Kuwait,
  5 S.A.K., 757 F.2d 1058, 1064 (9th Cir. 1985); see also Ballard v. Savage, 65
  6 F.3d 1495, 1498 (9th Cir. 1995) (‘[T]he `purposeful availment' requirement is
  7 satisfied if the defendant has taken deliberate action within the forum state.
  8 ...’). We applied that rule in Paccar and held that a non-Californian defendant
  9 could be sued in California for an allegedly fraudulent demand for payment
 10 made to a California entity. 757 F.2d at 1064. We found that ‘[t]he
 11 inducement of reliance in California [was] a sufficient act within California to
 12 satisfy the requirement of minimum contacts where the cause of action
 13 [arose] out of that inducement.’ Id. (first alteration in original) (quoting Data
 14 Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1288 (9th Cir. 1977)).”
 15 Paccar. at 603. Under Paccar Int'l, Inc. v. Commercial Bank of Kuwait,
 16 S.A.K., 757 F.2d 1058, 1064 (9th Cir. 1985) because defamation was an
 17 intentional tort, "[t]he commission of an intentional tort in a state is a
 18 purposeful act that will satisfy the first two requirements [of the minimum
 19 contacts test]." Id. at 603
 20      Here the defamation, defamation-related claims and the claims related
 21 to whether defendant did interfere with Plaintiff’s business, occurred in
 22 California because substantial proof of the elements of the torts are located
 23 in California, especially proof of the harm to Plaintiff’s business and loss of
 24 reputation experienced by plaintiff. Whether or not Defendant’s messages to
 25 California-based and California-interested persons actually were acted on by
 26 those persons lie entirely in California. As such, proof of Plaintiff’s case lies
 27
 28
                                                               Opposition to Motion to Dismiss
                                             8
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 13 of 15 Page ID #:123


      substantially in California and thus the torts claimed by plaintiff occurred in
  1 California satisfying the first two prongs of the purposeful direction analysis.
  2       In addition, Defendant’s forum related activities were Defendant’s call
  3 to action to join him in destroying Plaintiff’s reputation and business. The
  4 defamatory statements and the acts that constituted the tortious interferences
  5 were part of Defendant’s invasion into California by making direct contact
  6 with persons and businesses related to the independent professional
  7 wrestling community in California.
  8 D.    Defendant caused harm that defendant knew would likely be
  9         suffered in the forum state
 10         Defendant was well aware that Plaintiff resided in California and ran
 11 Bar Wrestling in California. (Comp ¶111; Meehan Dec ¶¶22-23; Exhibit 6.)
 12 Defendant stated in Defendant’s Video, “pay of one Joseph Ryan Meehan,
 13 out of Southern California”. (Meehan Dec ¶23;Exhibit 6, p.11) and “You
 14 know, he just wants to do his work, do his shot and then get back on the
 15 plane right to SoCal” (Meehan Dec ¶23; Exhibit 6, p.11.) Defendant made
 16 multiple references to Plaintiff’s promotion “Bar Wrestling” in the video and in
 17 messages posted on Twitter so that it cannot be controverted that the
 18 Defendant was fully aware that his conduct was intended to harm Plaintiff
 19 where he lived, i.e., in California.
 20 E.   Exercise of jurisdiction is reasonable
 21         Defendants have the burden of presenting a "compelling case that the
 22 presence of some other considerations would render jurisdiction [in Nevada]
 23 unreasonable." Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements
 24 Ltd., 328 F.3d 1122, 1132 (9th Cir. 2003) (quoting Burger King, 471 U.S. at
 25 477, 105 S.Ct. 2174); see also Schwarzenegger, 374 F.3d at 802. To
 26 evaluate reasonableness, we use a seven-factor balancing test that weighs:
 27 (1) the extent of the defendant's purposeful interjection into the forum state's
 28
                                                                Opposition to Motion to Dismiss
                                              9
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 14 of 15 Page ID #:124


      affairs; (2) the burden on the defendant of defending in the forum; (3) the
  1 extent of conflict with the sovereignty of the defendant's state; (4) the forum
  2 state's interest in adjudicating the dispute; (5) the most efficient judicial
  3 resolution of the controversy; (6) the importance of the forum to the plaintiff's
  4 interest in convenient and effective relief; and (7) the existence of an
  5 alternative forum. Paccar, 757 F.2d at 1064-65.” Freestream Aircraft, supra
  6 at 607.
  7         Here, (1) the extent of the defendant's purposeful interjection by
  8 Defendant creating a thirty-seven minute video that falsely accuses the
  9 citizen and business of furthering sexually predatory conduct through the
 10 California business and then using his Twitter account to disseminate the
 11 video directly to California residents and business to conspire to destroy a
 12 California business into the forum state makes the interjection great; (2) the
 13 burden on the defendant of defending in the forum is small but would not
 14 constitute a deprivation of due process if defendant sustained financial
 15 burdens, because defendant has local counsel and video and phone
 16 conferencing are available for court appearances and depositions,
 17 eliminating/reducing travel expenses; (3) there is no conflict with the
 18 sovereignty of the defendants’ state because it is the plaintiff’s reputation and
 19 business in California that is being destroyed and must be protected (see
 20 Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 841 (9th Cir.
 21 1986) (“sovereignty of a defendant’s state is not a significant consideration in
 22 actions between citizens of the United States); (4) California’s interest in
 23 adjudicating the dispute is of great importance because one of its citizens
 24 and businesses is being harmed, by outside foreign forces; (5) the most
 25 efficient judicial resolution of the controversy would be to adjudicate Plaintiff’s
 26 claims in California since the evidence and witnesses relating to Plaintiff’s
 27 damages are in California and the statements made are available online; (6)
 28
                                                               Opposition to Motion to Dismiss
                                             10
Case 2:20-cv-09623-MWF-E Document 12 Filed 11/30/20 Page 15 of 15 Page ID #:125


      there is great importance of the forum to the plaintiff's interest in rendering
  1 convenient and effective relief that would be best served by using the forum
  2 where most of the evidence lies; and (7) although there are alternative
  3 forums, efficiency would be promoted if the forum where most of the
  4 evidence and witnesses is found, i.e., California.
  5       IV. TRANSFER TO FEDERAL DISTRICT COURT IN ALLENTOWN
  6                          PENNSYLVANIA
  7
            If the court grants defendant’s motion to dismiss, Plaintiff requests that
  8
      the case be transferred to the appropriate Federal District Court in Allentown,
  9
      Pennsylvania where defendant is believed to reside and pursuant to 28
 10
      U.S.C. §1631 in the interest of justice.
 11
                                     V. CONCLUSION
 12
            For the reasons stated above, plaintiff requests that the court consider
 13
      the arguments herein and documents filed herewith and deny defendants
 14
      motion to dismiss
 15
      Dated: Los Angeles, California 30 November 30, 2020
 16
                              UTZURRUM LAW OFFICES, A.P.C.
 17
 18
 19
                              By:          /s/ Joe Utzurrum
 20
                               Attorney for Plaintiff, JOSEPH R. MEEHAN
 21
 22
 23
 24
 25
 26
 27
 28
                                                                Opposition to Motion to Dismiss
                                              11
